—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 22, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as a transportation aide in the housing department at Albany Medical Center in the City of Albany when she was notified that due to reorganization, her position was being transferred to the Center’s control supply department. Claimant was given the option of applying for the transportation aide position in the control supply department or remaining in the housing department in the position of housekeeper, a position she had previously held. Both positions paid the same salary. After failing to apply for the position of transport worker and refusing to accept employment as a housekeeper, claimant resigned. The Board ruled that claimant was disqualified from receiving unemployment insurance benefits because she had left her employment without good cause. We agree.
An employee who refuses to accept reassignment to a new position involving similar work and no reduction in salary is disqualified from receiving unemployment insurance benefits (see, Matter of Del Grosso [New York City Dept. of Transp.— Sweeney], 217 AD2d 873, 874). We conclude that the Board’s decision finding that claimant left her employment without good cause is supported by substantial evidence and will not be disturbed (see, Matter of Gonyea [Hudacs], 211 AD2d 939).
Cardona, P. J., Mikoll, Mercure, Crew III and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.